NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-1558-15T3




NEIL EPSTEIN,

        Plaintiff-Appellant,

v.

BARBARA EPSTEIN, a/k/a
BARBARA PETKA,

        Defendant-Respondent.

_____________________________________________

              Submitted April 25, 2017 – Decided           May 15, 2017

              Before Judges Rothstadt and Mayer.

              On appeal from Superior Court of New Jersey,
              Law Division, Ocean County, Docket No. L-2467-
              14.

              Christopher      M.    Manganello,      attorney     for
              appellant.

              Novins,   York &  Jacobus, attorneys                 for
              respondent (Lauren Murray Dooley, on                 the
              brief).

PER CURIAM
     We granted plaintiff, Neil Epstein, leave to appeal from the

Law Division's September 30, 2015 order dismissing his complaint

against defendant, Barbara Epstein, also known as Barbara Petka.

Plaintiff's complaint alleged that, as a result of defendant's

fraud and misrepresentations, the late Harry D. Epstein removed

plaintiff as a named beneficiary under his living trust and last

will and testament, which named defendant as the trustee and

executrix.    In response to a motion filed by defendant, the court

dismissed plaintiff's complaint without prejudice for failure to

state a claim pursuant to Rule 4:6-2(e).1          The court determined

that the complaint failed to identify the dates upon which the

alleged fraudulent conduct occurred, thereby preventing the court

from determining whether the claim was barred by the applicable

six-year statute of limitations, N.J.S.A. 2A:14-1, and failed to

provide the specificity required by Rule 4:5-8(a) when pleading

fraud.

     Rather   than   seeking   to   file   an   amended   complaint,   see

Nostrame, supra, 213 N.J. at 127; see also Printing Mart-Morristown

v. Sharp Elecs. Corp., 116 N.J. 739, 772 (1989), plaintiff filed



1   We deem the order without prejudice because the court did not
specify a with-prejudice dismissal, and such orders are typically
without prejudice. See Nostrame v. Santiago, 213 N.J. 109, 128
(2013); see also Hoffman v. Hampshire Labs, Inc., 405 N.J. Super.
105, 116 (App. Div. 2009).

                                    2                             A-1558-15T3
a motion for leave to appeal. On appeal, he contends his complaint

was sufficient and any excluded references to dates was due to

their being unknown.        We disagree and affirm.

      We review a dismissal of a complaint under Rule 4:6-2(e) by

applying the same standard as the trial court.                We determine

whether the pleadings even "suggest[]" a basis for the requested

relief.      Printing Mart, supra, 116 N.J. at 746.         As a reviewing

court, we assess only the legal sufficiency of the claim.            Sickles

v. Cabot Corp., 379 N.J. Super. 100, 106 (App. Div.), certif.

denied, 185 N.J. 297 (2005).         Consequently, "[a]t this preliminary

stage of the litigation [we are] not concerned with the ability

of plaintiffs to prove the allegation contained in the complaint."

Printing Mart, supra, 116 N.J. at 746.             Rather, we accept the

factual allegations as true, Sickles, supra, 379 N.J. Super. at

106, and "search[] the complaint in depth and with liberality to

ascertain whether the fundament of a cause of action may be gleaned

even from an obscure statement of claim[.]"         Printing Mart, supra,

116   N.J.    at   746   (internal   quotations   and   citation   omitted).

"However, we have also cautioned that legal sufficiency requires

allegation of all the facts that the cause of action requires."

Cornett v. Johnson & Johnson, 414 N.J. Super. 365, 385 (App. Div.

2010), aff'd and modified, 211 N.J. 362 (2012).             In the absence

of such allegations, the claim must be dismissed.           Ibid.

                                       3                             A-1558-15T3
      Applying those principles, we conclude from our review of the

limited record2 submitted to us and the applicable legal principles

that plaintiff's argument is without sufficient merit to warrant

discussion in a written opinion, R. 2:11-3(e)(1)(E), and we affirm

substantially for the reasons stated by the motion judge in his

September 30, 2015 eight-page statement of reasons.                We agree that

the specificity required in a complaint alleging fraud includes

some designation as to when the fraud occurred and the content of

any alleged misrepresentations.                See R. 4:5-8(a); see also Rebish

v.   Great    Gorge,   224    N.J.   Super.       619,   626   (App.   Div.     1988)

"[P]leadings alleging fraud [need] to particularize the wrong with

dates   and   items    to    an   extent       practicable.")(emphasis    added).

Plaintiff's complaint made no attempt to even approximate when the




2   We would be remiss if we did not point out that both parties
failed to meet their obligation to file a complete appendix,
including copies of the motion papers filed by them and considered
by the motion judge.    See R. 2:6-1(a).    Despite the lack of a
record, other than plaintiff's complaint and the motion judge's
order and decision, the plaintiff recites in his brief an extensive
procedural history, without providing us with copies of any motion
papers or resulting orders, and defendant lays out a factual
history without any support from the meager record. "Obviously,
the failure to supply pleadings that are essential to the proper
consideration of the issues hinders our appellate review." Johnson
v. Schragger, Lavine, Nagy & Krasny, 340 N.J. Super. 84, 87 n.3
(App. Div. 2001).      We should dismiss the appeal for these
deficiencies, but we temper our urge to do so in the interest of
justice.


                                           4                                  A-1558-15T3
conduct occurred during the decedent's life or the content of the

misrepresentations as alleged.

    Accordingly, we affirm the September 30, 2015 order, without

prejudice to plaintiff's right to seek leave from the trial court

to file an amended complaint.

    Affirmed.




                                 5                        A-1558-15T3